Exhibit 10.19
July 30, 2010
JPMorgan Chase Bank, N.A., as Administrative
   Agent under the Credit Agreement referred to
   below, and to each Lender under and as
   defined in such Credit Agreement
10 South Dearborn Street, Floor 7
Chicago, IL 60603
Attn:      Nanette Wilson

         
 
  Re:   Molex Japan Unauthorized Liabilities

Ladies/Gentlemen:
     Please refer to the Credit Agreement dated as of June 24, 2009 (as amended,
the “Credit Agreement”) among Molex Incorporated (the “Company”), the Subsidiary
Borrowers from time to time party thereto, various financial institutions and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein have the
meanings specified in the Credit Agreement.
     As previously disclosed to the Lenders, the Company has discovered that an
unauthorized individual may have obtained up to 15,000,000,000 yen (the Dollar
Equivalent of approximately $165,000,000) in loans from Japanese banks in the
name of Molex Japan Co. Ltd (the “Unauthorized Liabilities”). The Company and
its legal advisors have undertaken an investigation of the events and
circumstances related to the Unauthorized Liabilities and the possible theft of
funds from Molex Japan (collectively the “Molex Japan Events”). Pending
completion of such investigation, the Company anticipates that it will include
some or all of the Unauthorized Liabilities as “other liabilities” (or a similar
line item) on its current and certain historical financial statements.
     In order to ensure continued availability under the Credit Agreement while
the Company completes its investigation of the Molex Japan Events, the Company
requests that the Lenders waive any Default that has arisen or might arise under
the Credit Agreement as a result of any inaccuracy in the Company’s
representations and warranties in (i) Section 3.04(a) regarding its financial
statements for the periods ended June 30, 2007, June 30, 2008 or March 31, 2009,
(ii) Section 3.04(b) regarding the absence of a material adverse change since
June 30, 2008 and (iii) Section 3.11 with respect to the disclosures made by the
Company prior to the Effective Date, in each case to the extent arising solely
as a result of the Unauthorized Liabilities.
     The Company represents and warrants that:

 



--------------------------------------------------------------------------------



 



The Administrative Agent and the Lenders
   under the Molex Credit Agreement
July 30, 2010
Page 2
     (i) After giving effect to the waivers contemplated hereby, each of the
representations and warranties contained in the Credit Agreement is true and
correct in all material respects (except that any representation or warranty
which is already qualified as to materiality or by reference to Material Adverse
Effect is true and correct in all respects) on and as of the date hereof (except
any such representation or warranty that expressly relates to or is made
expressly as of a specific earlier date, in which case such representation or
warranty is true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect is true and correct in all respects) with
respect to or as of such specific earlier date).
     (ii) After giving effect to the waivers contemplated hereby, no Default has
occurred and is continuing.
     The waivers set forth above are limited strictly to the precise terms
thereof and shall not constitute (i) a waiver of or consent to any breach of any
Section of the Credit Agreement referred to above arising out of any event or
circumstance other than the Molex Japan Events or (ii) a waiver or amendment of
any other provision of the Credit Agreement or any other Loan Document. This
letter agreement shall become effective when (i) the Administrative Agent has
received counterparts hereof signed by the Company and the Required Lenders (it
being understood that delivery to the Administrative Agent of a counterpart
hereof, or signature page hereto, by facsimile or in a .pdf or similar file
shall be effective as delivery of an original, manually-signed counterpart). The
provisions of Sections 9.03, 9.09, 9.10 and 9.12 of the Credit Agreement are
incorporated herein by reference as if fully set forth herein, mutatis mutandis.

                  Very truly yours,    
 
                MOLEX INCORPORATED    
 
           
 
  By  
 
        Name: David D. Johnson         Title: Executive Vice President,
Treasurer and         Chief Financial Officer    

2



--------------------------------------------------------------------------------



 



Accepted and Agreed:
JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, individually and as Administrative Agent

         
By
 
 
    Name:     Title:    
 
       
STANDARD CHARTERED BANK
   
 
       
By
 
 
    Name:     Title:    
 
       
By
 
 
    Name:     Title:    
 
        THE NORTHERN TRUST COMPANY    
 
       
By
 
 
    Name:     Title:    
 
        HSBC BANK USA, NATIONAL ASSOCIATION    
 
       
By
 
 
    Name:     Title:    
 
        THE ROYAL BANK OF SCOTLAND, PLC    
 
       
By
 
 
    Name:     Title:    

3